Exhibit 10.1

LETTER OF CREDIT

AND REIMBURSEMENT AGREEMENT

THIS LETTER OF CREDIT AND REIMBURSEMENT AGREEMENT (this “Agreement”) is made as
of this 7th day of January, 2020, between Kaleyra, Inc., a Delaware corporation
(the “Applicant”), and EagleBank, a Maryland banking corporation (the “Bank”).

RECITALS

WHEREAS, the Applicant is party to Forward Share Purchase Agreement dated as of
November 19, 2019, as amended (the “Forward Share Purchase Agreement”), with
Glazer Capital, LLC (the “Beneficiary”), pursuant to which the Beneficiary is
entitled to put shares of common stock in the Applicant (the “Shares”) for
purchase for a period of time beginning November 19, 2019 and ending May 19,
2020; and

WHEREAS, the payment of the purchase price for the Beneficiary’s shares in the
Applicant is presently secured by an Escrow Agreement dated November 19, 2019,
as amended (the “Escrow Agreement”), by and among, GigCapital, Inc., now known
as Kaleyra, Inc. and referred to herein as the Applicant, Continental Stock
Transfer & Trust Company (the “Escrow Agent”), and the Beneficiary;

WHEREAS, the Applicant desires to exercise its right under the Escrow Agreement
to substitute a letter of credit acceptable to the Beneficiary for the Escrow
Agreement, whereupon the escrowed funds will be released to the Bank to secure
the Applicant’s reimbursement obligations in respect of the Letter of Credit;
and

WHEREAS, the Bank is willing to issue the Letter of Credit to the Beneficiary
for the account of the Applicant under the terms and subject to the conditions
of this Agreement.

AGREEMENTS

NOW, THEREFORE, in consideration of the mutual agreements herein and other good
and valuable consideration, the Applicant and the Bank hereby agree as follows:

ARTICLE I

DEFINITIONS

Certain capitalized terms used in this Agreement have the meanings given to such
terms in the text of this Agreement and shall have the same meanings when used
in any certificate or document delivered pursuant to this Agreement.

ARTICLE II

LETTER OF CREDIT; APPLICANT’S REIMBURSEMENT OBLIGATIONS

2.1    Issuance of the Letter of Credit. Subject to the provisions of this
Agreement, including the satisfaction of the conditions precedent described in
Article V hereof and upon receipt of the completed and executed Application for
Standby Letter of Credit in form satisfactory to the Bank, the Bank agrees to
issue the Letter of Credit in substantially the form attached hereto as Exhibit
A, for the

 

1



--------------------------------------------------------------------------------

account of the Applicant and for the benefit of the Beneficiary in a stated
amount not to exceed $9,314,403.16, having an expiry date of not later than
June 15, 2020. The Letter of Credit will be issued in accordance with the
Application subject to the approval by the Bank and to the terms and conditions
of this Agreement. The Letter of Credit will permit partial drawings thereunder
for purchases of the Shares against presentation of a Certificate in the form
attached to the Letter of Credit which shall be signed by an authorized officer
of the Beneficiary and be dated. The stated amount of the Letter of Credit will
be subject to reduction upon presentation to the Issuer of a Certificate of
Principal Reduction signed by the Beneficiary in the form attached to the Letter
of Credit. The Letter of Credit will be governed by and construed in accordance
with International Standby Practices ISP98 of the International Chamber of
Commerce (the “ISP”) and, as to matters not governed by the ISP, the laws of the
State of Maryland.

2.2    Expiration of Commitment. In the event that the conditions precedent to
issuance of the Letter of Credit are not satisfied by close of business on
January 10, 2020, the Bank’s commitment to issue the Letter of Credit shall
terminate.

2.3    Reimbursement of Drawing under the Letter of Credit. The obligation of
the Applicant to reimburse the Bank for all sums drawn under the Letter of
Credit shall be referred to as the “Reimbursement Obligations”, and the
Reimbursement Obligations, together with related obligations described by the
terms of this Agreement, are hereinafter sometimes referred to collectively as
the “Letter of Credit Obligations.”

2.4    Payment of Reimbursement Obligations. The Applicant’s Reimbursement
Obligations are payable on demand. Any Reimbursement Obligations not repaid on
demand shall bear interest at the rate of 1% per annum in excess of the
fluctuating Wall Street Journal U.S. Prime Rate (the “Index”). The Index is not
necessarily the lowest rate charged by the Bank on loans to its customers.
Interest shall be calculated on the basis of actual days elapsed over a 360-day
year of 12 30-day months.

2.5    Reimbursement Obligations Absolute. The Applicant’s obligation to pay its
Reimbursement Obligations shall be absolute, unconditional and irrevocable, and
shall be performed strictly in accordance with the terms of this Agreement under
any and all circumstances whatsoever and irrespective of any (i) lack of
validity or enforceability of the Letter of Credit or this Agreement, or any
term or provision therein or herein, (ii) draft or other document presented
under the Letter of Credit proving to be forged, fraudulent or invalid in any
respect or any statement therein being untrue or inaccurate in any respect,
(iii) payment by the Bank against presentation of a draft or other document that
does not comply with the terms of such Letter of Credit, or (iv) other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, Applicant’s Letter of Credit
Obligations. Neither the Bank nor any of its directors, officers, employees,
representatives or advisors, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of
Credit, any payment or failure to make any payment thereunder (irrespective of
any of the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Bank; provided that the foregoing shall not be construed to
excuse the Bank from liability to the Applicant to the extent of any direct
damages (as opposed to special,

 

2



--------------------------------------------------------------------------------

indirect, consequential or punitive damages, claims in respect of which are
hereby waived by the Applicant to the extent permitted by applicable law)
suffered by the Applicant that are caused by the Bank’s failure to exercise care
when determining whether drafts and other documents presented under the Letter
of Credit comply with the terms thereof. The parties hereto expressly agree
that, in the absence of gross negligence or willful misconduct on the part of
the Bank (as finally determined by a court of competent jurisdiction), the Bank
shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of the Letter of Credit, the
Bank may, in its sole discretion, either accept and make payment upon such
documents without responsibility for further investigation, regardless of any
notice or information to the contrary, or refuse to accept and make payment upon
such documents if such documents are not in strict compliance with the terms of
the Letter of Credit.

2.6    Disbursement Procedures. The Bank shall, promptly following its receipt
thereof, examine all documents purporting to represent a demand for payment
under a Letter of Credit. The Bank shall promptly notify the Applicant of such
demand for payment and whether the Bank has made or will make a disbursement
under the Letter of Credit; provided that any failure to give or delay in giving
such notice shall not relieve the Applicant of its obligation to reimburse the
Bank with respect to such disbursement.

ARTICLE III

GENERAL CREDIT PROVISIONS

3.1    Payments Free of Withholding.

All payments to be made hereunder by the Applicant shall be made in United
States Dollars, without set-off or counterclaim and free and clear of, and
without deduction for or on account of, any present or future income, stamp or
other taxes, levies, imposts, duties, charges, fees, deductions, withholdings or
restrictions or conditions of any nature whatsoever now or hereafter imposed,
levied, collected, withheld or assessed against the Applicant. If any of the
foregoing taxes or charges are imposed and required to be withheld from any such
payment, the Applicant shall notify the Bank of the imposition of withholding
taxes or charges and (i) increase the amount of such payment so that the Bank
will receive a net amount (after giving effect to the payment of such additional
amount and to the deduction of all taxes and charges) equal to the amount due
hereunder, or (ii) pay such taxes and charges to the appropriate taxing
authority for the account of the Bank and, as promptly as possible thereafter,
send the Bank an original receipt (or a copy thereof that has been stamped by
the appropriate taxing authority to certify payment) showing payment thereof,
together with such additional documentary evidence as the Bank may from time to
time reasonably require. If the Applicant fails to perform its obligations to
the Bank under parts (i) or (ii) of the preceding sentence, the Applicant shall
indemnify the Bank for any such taxes and charges that are paid by the Bank plus
all incremental taxes and charges, interest or penalties that may become payable
as a consequence of such failure.

3.2    Illegality. Notwithstanding any other provision of this Agreement, in the
event that it shall become unlawful for the Bank to maintain its commitment to
issue the Letter of Credit as contemplated by this Agreement, the commitment of
the Bank shall be cancelled, and the Applicant agrees to prepay to the Bank,
within two (2) Business Days of receipt of written demand by the Bank, all of
the outstanding Letter of Credit Obligations. The Bank agrees that it will take
such steps as may be reasonably available to it to avoid or mitigate any
illegality, provided that the taking of such steps shall not in the opinion of
the Bank be materially prejudicial to it.

 

3



--------------------------------------------------------------------------------

3.3    Increased Costs. In the event that any change in applicable law, treaty,
regulation or directive, or in the interpretation or application thereof, or
compliance by the Bank with any request (whether or not having the force of law)
of any relevant central bank or other comparable agency, shall

(a)    subject the Bank to any tax of any kind whatsoever (other than taxes and
charges referred to in Section 3.1 hereof for which the Bank was reimbursed by
the Applicant pursuant to the terms of that Section) with respect to this
Agreement or the Letter of Credit, or

(b)    change the basis of taxation of payments to the Bank of any portion of
the Letter of Credit Obligations, fees, commissions or any other amount payable
under this Agreement or under the Assignment and Pledge of Account in favor of
the Bank securing the Letter of Credit Obligations (the “Assignment and Pledge
of Account; this Agreement and the Assignment and Pledge of Account being
sometimes referred to collectively as the “Financing Documents”), except for
changes in the rate of tax on the overall net income of the Bank, or

(c)    impose, modify or deem applicable any reserve, special deposit or similar
requirement against foreign assets held by, or deposits in or for the account
of, or advances or loans by, or acceptances created by, or any other acquisition
of funds by, any office of the Bank, or

(d)    increase the amount of capital required or expected to be maintained by
the Bank, or by any corporation controlling the Bank (a “Parent”), or reduce the
rate of return on capital earned by the Bank or any Parent (as determined by the
Bank or any Parent taking into consideration their internal policies with
respect to capital adequacy and desired return on capital), which increased
capital or reduced rate of return on capital is applied to assets such as the
Letter of Credit, or the Letter of Credit Obligations or any portion thereof, or

(e)    impose upon the Bank any other condition with respect to this Agreement
or the transactions contemplated hereby or by the other Financing Documents, the
result of which is to increase the actual cost to the Bank of issuing the Letter
of Credit under this Agreement or the other Financing Documents or to reduce any
amount receivable by the Bank under this Agreement or under the other Financing
Documents or to increase the capital or reduce the rate of return on capital
which the Bank, or any Parent is required or expected to maintain as a result of
this Agreement, the other Financing Documents, the Letter of Credit, the Letter
of Credit Obligations, or any portion thereof,

then the Applicant shall pay to the Bank within thirty (30) days of a written
demand by the Bank, additional amounts which will compensate the Bank or any
Parent so affected, for such increased cost, reduced amount receivable,
increased capital or reduced return on capital, as the case may be. Each such
demand by the Bank shall be accompanied by a certificate setting forth in
reasonable detail (i) the change that gave rise to such increased cost, reduced
amount receivable, increased capital or reduced rate of return on capital,
(ii) the additional amounts payable pursuant to the foregoing sentence, and
(iii) a calculation of such amount, which certificate shall be conclusive absent
manifest error.

 

4



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

To induce the Bank to issue the Letter of Credit for the account of the
Applicant pursuant to this Agreement and the other Financing Documents, the
Applicant represents and warrants to the Bank, as follows, each of such
representations and warranties to be reconfirmed by the Applicant at the time
the Letter of Credit is issued, it being the affirmative obligation of the
Applicant to notify the Bank in writing of any facts which would in any way
affect its ability to make the representations contained in this Article IV at
any subsequent date:

4.1    Corporate Existence. The Applicant (a) is a corporation duly organized
and existing under the laws of the State of Delaware, (b) has the corporate
power to own its property and to carry on its business as now being conducted,
and (c) is duly qualified to do business and is in good standing in each
jurisdiction in which the character of the properties owned by it therein or in
which the transaction of its business makes such qualification necessary.

4.2    Corporate Authority; No Governmental Consents/Registrations. The
Applicant has full corporate power and authority to enter into and execute and
deliver this Agreement and each of the other Financing Documents executed and
delivered by it, to incur and perform the Letter of Credit Obligations provided
for herein and therein, all of which have been duly authorized by all proper and
necessary corporate action. No consent or approval of stockholders or of any
other person or governmental authority or regulatory body is required as a
condition to the validity or enforceability of this Agreement or any of the
other Financing Documents, or if required the same has been duly obtained.

4.3    Government Authorizations. All consents, licenses, authorizations and
approvals of, or exemptions from, any governmental authority that are necessary
or advisable for the execution, delivery and performance by the Applicant of the
terms of the Financing Documents and the enforceability of the Financing
Documents.

4.4    Recordation; Registration. To ensure the legality, validity,
enforceability, priority or admissibility in evidence of the Financing
Documents, it is not necessary that any of the Financing Documents be
registered, recorded, enrolled or filed with any governmental authority, or be
notarized or consularized, or that any documentary stamp or similar tax,
imposition or charge of any kind be paid on or in respect of the Financing
Documents.

4.5    No Conflict. The execution, delivery and performance by the Applicant of
the Financing Documents does not conflict with or result in a breach or
violation of (a) the Applicant’s organizational and operational documents;
(b) any law, rule or regulation of any governmental authority (including,
without limitation, any limit on interest which may be paid by the Applicant);
(c) any order, writ, injunction, judgment or decree of any court or tribunal; or
(d) any agreement or instrument to which the Applicant or any of its assets may
be subject, in the case of (b), (c) or (d) which could have a material adverse
effect on the Applicant or the performance of the Letter of Credit Obligations

4.6    Binding Obligations. This Agreement and each of the other Financing
Documents have been properly executed by the Applicant, constitute valid and
legally binding obligations of the Applicant and are fully enforceable against
the Applicant in accordance with their respective terms,

 

5



--------------------------------------------------------------------------------

except as limited by (a) applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or other laws of general application relating
to or affecting the enforcement of creditors’ rights generally, or (b) laws
related to the availability of specific performance, injunctive relief or other
equitable remedies.

4.7    No Omission of Material Facts; No Material Adverse Changes. Any and all
information provided by the Applicant to the Bank in connection with the
issuance of the Letter of Credit is complete and correct in all material
respects and does not fail to present any information which may be required in
order to make such information not misleading.

4.8    No Default or Event of Default. No event has occurred which would
constitute a Default or an Event of Default under this Agreement or any of the
other Financing Documents.

ARTICLE V

CONDITIONS PRECEDENT

The obligation of the Bank to issue the Letter of Credit is subject to
satisfaction of the following conditions precedent:

5.1    Approval of Counsel. All legal matters incident to the Letter of Credit
and all documents necessary in the opinion of the Bank to the issuance of the
Letter of Credit and securing the Letter of Credit Obligations shall be
satisfactory in all respects to counsel for the Bank.

5.2    Compliance. As of the date of the execution and delivery of this
Agreement and as of the date of the issuance of the Letter of Credit, (a) the
Applicant shall have complied with, and shall then be in compliance with, all
the terms, covenants, and conditions of this Agreement and in the other
Financing Documents which are binding upon it, (b) there shall exist no Default
or Event of Default, and (c) the representations and warranties contained in
Article IV hereof shall be true and correct.

5.3    Assignment and Pledge of Account; Funding. The Assignment and Pledge of
Account shall have been executed and delivered by the Applicant to the Bank. The
Beneficiary shall have delivered to the Bank written confirmation of its
approval of the Letter of Credit in replacement for the escrow and its agreement
to direct the Escrow Agent to release the escrowed funds to the Bank immediately
upon the issuance of the Letter of Credit.

5.4    Corporate Documents of Applicant; Reliance by Bank on Communications and
Authorizations from Applicant.

(a)    The Bank shall have received a certificate of the corporate secretary of
the Applicant certifying (a) that attached thereto is a true, complete and
correct copy of its Articles of Incorporation and By-laws as in effect on the
date of such certification, (b) that attached thereto is a true, complete and
correct copy of resolutions adopted by its Board of Directors authorizing the
execution and delivery of this Agreement and each of the other Financing
Documents and authorizing it to incur the Letter of Credit Obligations and to
perform all other covenants and agreements contained in this Agreement and in
the other Financing Documents, and (c) as to the incumbency and specimen
signature of each officer who is authorized to execute and deliver this
Agreement and any other Financing Documents and all other closing papers
executed and delivered hereunder.

 

6



--------------------------------------------------------------------------------

(b)    In issuing the Letter of pursuant to this Agreement and the other
Financing Documents, the Bank shall be authorized to rely on any notice or
communication which appears to have been executed and delivered by any one or
more of the authorized officers of the Applicant who are designated in the
certificate delivered by the Applicant in accordance with this Section 5.4. In
the event the officer(s) authorized to deliver such documents or to take action
hereunder on behalf of the Applicant become unavailable or unable to do so, the
President of the Applicant shall appoint a successor or successors and shall
furnish the Bank with a certified copy of the Applicant’s authorizing resolution
which certificate shall contain a specimen signature of each such officer
appointed to act on behalf of the Applicant.

5.5    Fees and Expenses. The Applicant shall have paid any of the fees and
expenses described in Section 8.3 hereof which are then due.

5.6    Patriot Act Compliance. The Bank hereby notifies the Applicant that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Applicant, which information
includes name and address of the Applicant and other information that will allow
such Bank to identify the Applicant in accordance with the Act. The Bank shall
have received the completed and executed U.S. Patriot Act Customer
Identification Form attached to this Agreement as Exhibit B.

ARTICLE VI

COVENANTS

Until payment and performance in full of the Letter of Credit Obligations, the
Applicant will perform the covenants contained in this Article VI.

6.1    Corporate Existence. The Applicant shall maintain its existence as a
Delaware corporation qualified to do business in each jurisdiction in which such
qualification is necessary for the conduct of its business in such jurisdiction.

6.2    Books and Records; Inspection. The Applicant will keep adequate records
and books of account with respect to its business, in accordance with
international generally accepted accounting principles, and permit the Bank, by
its accountants, attorneys, officers or other agents, to examine such records
and books of account and to discuss the affairs, finances and accounts
pertaining thereto with appropriate officers at its offices at any time during
normal business hours.

6.3    Notification of Certain Events, Events of Default and Adverse
Developments. The Applicant shall promptly notify the Bank in writing within
fifteen (15) Business Days of obtaining knowledge of any Default or Event of
Default under this Agreement or any of the other Financing Documents, describing
in detail satisfactory to the Bank the nature thereof and the action the
Applicant proposes to take with respect thereto.

6.4    Further Assurances and Corrective Instruments. The Applicant shall
execute, acknowledge and deliver, or cause to be executed, acknowledged and
delivered, from time to time, such supplements hereto and such further
instruments as may reasonably be required by the Bank for carrying out the
intention of the parties to, or facilitating the performance of, this Agreement
or any of the Financing Documents.

 

7



--------------------------------------------------------------------------------

6.5    Use of Letter of Credit. The Applicant will not use the Letter of Credit
proceeds for any purposes other than to secure its obligation to pay the Share
Purchase Price to the Beneficiary.

6.6    Merger, Acquisition, Dissolution or Sale of Assets. Without the Bank’s
prior written consent, the Applicant will not dissolve or enter into any merger
or consolidation of which it is not the surviving entity.

ARTICLE VII

EVENTS OF DEFAULT; REMEDIES

7.1    Events of Default. Any one or more of the following events shall
constitute an Event of Default under this Agreement and shall constitute a
Default if, with the giving of notice or passage of time or both, such event
would constitute an Event of Default:

(a)    Failure to Pay Letter of Credit Obligations. The Applicant shall fail to
pay the amount of any of the Letter of Credit Obligations as and when the same
are due and payable in accordance with the terms of this Agreement and the other
Financing Documents.

(b)    Breach of Representation and Warranties. Any representation or warranty
made herein or in any of the Financing Documents, or in any report, certificate,
opinion, financial statement or other instrument delivered in connection with
this Agreement or any of the other Financing Documents shall prove to be false
or misleading in any material respect when made.

(c)    Other Defaults. Either (i) default shall be made in the due observance or
performance of any other term, covenant or agreement contained in this Agreement
or in any of the other Financing Documents, and such default shall have
continued unremedied for a period of ten (10) days after written notice thereof
shall have been given to the Applicant by the Bank, or (ii) an event of default
shall occur under any of the other Financing Documents.

(d)    Receiver; Bankruptcy. The Applicant shall (i) apply for or consent to the
appointment of a receiver, trustee or liquidator of itself or any of its
property or file a voluntary bankruptcy petition, (ii) admit in writing an
inability to pay debts as they mature, (iii) make a general assignment for the
benefit of creditors, (iv) be adjudicated as bankrupt or insolvent, (v) by any
act indicate consent to, or acquiescence, in any such proceeding or the
appointment of any receiver of or trustee for it or any substantial part of its
properties, or suffer any such receivership, trusteeship or proceeding to
continue undischarged for a period of 30 days, or (vi) without application or
consent, become subject to, or have a substantial part of its properties subject
to, involuntary reorganization by any court of competent jurisdiction, or to the
involuntary appointment of a receiver, trustee or liquidator, and such order,
judgment or decree mandating such action shall continue unstayed and in effect
for a period of 30 days.

7.2    Remedies. Notwithstanding any provision to the contrary contained in this
Agreement, upon the occurrence of a Default or any Event of Default or upon
receipt by the Bank of any notice which the Applicant is required to give under
Section 6.3 of this Agreement, the Bank may exercise any one or more of the
following remedies.

 

8



--------------------------------------------------------------------------------

(a)    Accelerate the Applicant’s Obligations. Demand immediate payment in full
of all of the Applicant’s Letter of Credit Obligations under this Agreement and
the other Financing Documents, including (without limitation) all accrued and
unpaid interest thereon, whether or not any payments under the Letter of Credit
have become due and payable, whereupon all outstanding Applicant’s Letter of
Credit Obligations shall become immediately due and payable without presentment,
demand, protest, or any other notice of any kind, all of which are hereby
expressly waived, anything contained in this Agreement or in the other Financing
Documents to the contrary notwithstanding.

(b)    Remedies Cumulative and Concurrent; No Waiver. In addition to any other
rights or remedies specifically set forth herein, the Bank shall have available
to it all rights and remedies under any of the Financing Documents and any other
rights and remedies afforded to it at law or in equity, which remedies shall be
cumulative. Every right, power and remedy given by the Financing Documents to
the Bank shall be concurrent and may be pursued separately, successively or
together against the Applicant or any security. No delay or omission on the part
of the Bank to exercise any remedy hereunder, or acceptance by the Bank of any
partial payment on account of the Letter of Credit Obligations shall constitute
a waiver of any such Event of Default and each of the remedies herein provided
shall remain continuously available to the Bank.

ARTICLE VIII

MISCELLANEOUS

8.1    Notices. All communications between the parties or notices in connection
with this Agreement and any of the other Financing Documents shall be in writing
(unless otherwise specified herein), hand delivered or sent by registered
airmail, postage prepaid, or by telex, telecopy or other electronic
transmission, addressed to the intended recipient at the address set forth
below. All such communications and notices shall be effective upon delivery. Any
party may change its address or other information for notices by giving notice
to the other parties in accordance with the provisions of this Section.

 

(a)   If to the Applicant:

 

Kaleyra, Inc.

2749 E. Bayshore Road

Suite 200

Palo Alto, California 94303

Attn: Chief Financial Officer

  

(b)   If to the Bank

 

Eagle Bank

7815 Woodmont Avenue

Bethesda, MD 20814

    

Attn:  John B. Richardson

      Executive Vice President

8.2    Survival of Agreement; Successors and Assigns.

(a)    All covenants, agreements, representations and warranties made herein and
in the certificates delivered pursuant hereto shall survive the issuance of the
Letter of Credit, the execution and delivery to the Bank of this Agreement and
all of the other Financing Documents and shall continue in full force and effect
until all of the Letter of Credit Obligations and the Letter of Credit
Obligations have been paid and performed in full.

 

9



--------------------------------------------------------------------------------

(b)    Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the successors and assigns of such party;
and all covenants, promises and agreements by or on behalf of the Applicant
which are contained in this Agreement or in the other Financing Documents shall
inure to the benefit of the successors and assigns of the Bank. The Bank may
assign or participate Letter of Credit Obligations without notice to, or the
need for obtaining the consent of, the Applicant. The Applicant may not assign
any of its interests under this Agreement, including (without limitation) the
right of the Applicant to receive the benefit of the Letter of Credit, without
the prior written consent of the Bank. Any assignment made or attempted by the
Applicant of its rights or obligations under this Agreement or any of the other
Financing Documents without the prior written consent of the Bank shall be void
and of no effect. No consent by the Bank to an assignment by the Applicant shall
release the Applicant as the party primarily obligated and liable under the
terms of this Agreement unless the Applicant shall be released specifically by
the Bank in writing. No consent by the Bank to an assignment shall be deemed to
be a waiver of the requirement of prior written consent by the Bank with respect
to each and every further assignment and as a condition precedent to the
effectiveness of such assignment.

8.3    Payment of Fees and Expenses. (a) The Applicant will pay all
out-of-pocket expenses incurred by the Bank in connection with (i) the
preparation and negotiation of this Agreement and the other Financing Documents,
(ii) the issuance of the Letter of Credit, (iii) the protection of any security
for the repayment of the Letter of Credit Obligations, and (iv) the enforcement
and protection of the rights of the Bank in connection with this Agreement or
any of the other Financing Documents, including, but not limited to, the fees
and disbursements of Miles & Stockbridge P.C. or other counsel employed by the
Bank.

(b)    The Applicant will be obligated to pay the following fees in connection
with the Letter of Credit:

(i)    The Letter of Credit Issuance Fee in the amount of 1% of the stated
amount of the Letter of Credit, subject to a minimum of $150, one-half of which
shall be due by the Applicant to the Bank on or prior to the date on which the
Letter of Credit is to be issued and the other half of which shall be due and
payable at the time of any extension of the June 15, 2020 expiry date; and

(ii)    any amendment, transfer or modification fees customarily charged by the
Bank in connection with its standby letters of credit and applicable to the
Letter of Credit, payable upon demand by the Bank.

(c)    All fees paid by the Applicant to the Bank shall be fully earned and
non-refundable as of the date of this Agreement in consideration for the
commitment to issue the Letter of Credit.

8.4    Applicable Law; Jurisdiction; Consent to Service of Process. This
Agreement and all of the other Financing Documents (except where expressly
indicated therein to the contrary) shall be construed in accordance with and
governed by the laws of the State of Maryland, United States of America. The
Bank and the Applicant hereby submit to the non-exclusive jurisdiction of any
Maryland court or federal court sitting in Baltimore City over any suit, action
or proceeding arising out of or relating to this Agreement or any of the other
Financing Documents. Final judgment in any such suit, action or proceeding
brought in any such court shall be conclusive and binding upon the Applicant and
may be enforced in any court to the jurisdiction of which the Applicant is
subject.

 

10



--------------------------------------------------------------------------------

8.5    Waiver of Trial by Jury. Each of the Applicant and the Bank hereby waive
trial by jury in any action or proceeding to which the Applicant and the Bank
may be parties, arising out of or in any way pertaining to this Agreement or any
of the other Financing Documents. It is agreed and understood that this waiver
constitutes a waiver of trial by jury of all claims against all parties to such
actions or proceedings, including claims against parties who are not parties to
this Agreement.

This waiver is knowingly, willingly and voluntarily made by each of the
Applicant and the Bank, and the Applicant hereby represents that no
representations of fact or opinion have been made by any individual to induce
this waiver of trial by jury or to in any way modify or nullify its effect. The
Applicant further represents that it has the opportunity to be represented in
the signing of this Agreement and in the making of this waiver by independent
legal counsel, selected of its own free will, and that it has had the
opportunity to discuss this waiver with counsel.

8.6    Modifications. No course of dealing or oral agreement between the
Applicant and the Bank shall be effective to amend, modify or change any
provision of this Agreement or the other Financing Documents; it being the
intention that all modifications to this Agreement and any of the other
Financing Documents be in writing.

8.7    No Liability of Bank. The Bank shall not be liable for any act or
omission by it pursuant to the provisions of this Agreement, in the absence of
fraud or gross negligence. By accepting or approving anything required to be
observed, performed or fulfilled by the Applicant, the Bank shall not be deemed
to have warranted or represented the sufficiency, legality, effectiveness or
legal effect of the same, or of any term, provision or condition thereof and any
such acceptance or approval thereof shall not be or constitute any warranty or
representation with respect thereto.

8.8    Indemnification. The Applicant agrees to indemnify the Bank and to hold
the Bank harmless against any loss or expense (including reasonable attorneys’
fees) resulting from any and all claims, actions, settlements, or liability for
acts or failure to act in consequence of or arising out of the issuance of the
Letter of Credit; it being the intention of the parties that this Agreement
shall be construed and applied to protect and indemnify the Bank against any and
all risks involved in the transactions contemplated by the Financing Documents.
The provisions of this Section shall survive the expiration of this Agreement
and the other Financing Documents, and the indemnification by the Applicant
under this Section shall be part of the Letter of Credit Obligations.

8.9    No Partnership. Nothing contained in this Agreement shall be construed in
a manner to create any relationship among the Applicant and the Bank other than
the relationship of Applicant and lender, and Applicant and the Bank shall not
be considered partners or co-venturers for any purpose on account of this
Agreement.

8.10    Time of Essence. Time shall be of the essence for each and every
provision of this Agreement of which time is an element.

 

11



--------------------------------------------------------------------------------

8.11    Illegality. If fulfillment of any provision hereof or any transaction
related hereto or to any of the other Financing Documents, at the time
performance of such provision shall be due, shall involve transcending the limit
of validity prescribed by law, then ipso facto, the obligation to be fulfilled
shall be reduced to the limit of such validity; and if any clause or provisions
herein contained other than the provisions hereof pertaining to repayment of the
Letter of Credit Obligations operates or would prospectively operate to
invalidate this Agreement in whole or in part, then such clause or provision
only shall be void, as though not herein contained, and the remainder of this
Agreement shall remain operative and in full force and effect; and if such
provision pertains to repayment of the Letter of Credit Obligations, then, at
the option of the Bank, all of the Letter of Credit Obligations to the Bank
shall become immediately due and payable.

8.12    Counterpart Facsimile Execution. For purposes of executing this
Agreement, a document signed and transmitted by facsimile machine or telecopier
is to be treated as an original document. The signature of any party thereon,
for purposes hereof, is to be considered as an original signature, and the
document transmitted is to be considered to have the same binding effect as an
original signature on an original document. At the request of any party, any
facsimile or telecopy document is to be re-executed in original form by the
parties who executed the facsimile or telecopy document. No party may raise the
use of a facsimile machine or telecopier or the fact that any signature was
transmitted through the use of a facsimile or telecopier machine as a defense to
the enforcement of this Agreement or any amendment or other document executed in
compliance with this Section. This Agreement may be executed in any number of
counterparts, each of which shall be considered an original for all purposes;
provided, however, that all such counterparts shall together constitute one and
the same instrument.

8.13    Captions and Headings. The captions and headings contained in this
Agreement are included herein for convenience of reference only and shall not be
considered a part hereof and are not in any way intended to limit or enlarge the
terms hereof.

8.14    Letter of Credit Obligations Absolute and Unconditional. All of the
Letter of Credit Obligations shall be absolute and unconditional, irrespective
of any set-off or counterclaim or the genuineness, validity, priority or
enforceability of this Agreement or any of the other Financing Documents or any
other circumstance which might otherwise constitute a legal or equitable
discharge.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Applicant and the Bank have caused this Agreement to be
duly executed, sealed and delivered by their duly authorized officers, all as of
the day and year first above written.

 

WITNESS:     EAGLEBANK /s/ Andria Malloy                                        
         By:   /s/ Lindsey Rheaume                         (SEAL)     Name:  
Lindsey Rheaume     Title:   Executive Vice President ATTEST/WITNESS:    
KALEYRA, INC. /s/ Giacomo Dall’Aglio                                     By:  
/s/ Dario Calogero                             (SEAL)     Name:   Dario Calogero
    Title:   Chief Executive Officer and President

Exhibits

Exhibit A - Form of Letter of Credit

Exhibit B - Form of Patriot Act Certificate

 

Signature Page to Letter of Credit and Reimbursement Agreement